 



EXHIBIT 10.14
OPTION CERTIFICATE
Optionee:
     This Option and any securities issued upon exercise of this Option are
subject to restrictions on voting and transfer and requirements of sale and
other provisions as set forth in the Stockholder Agreement among West
Corporation and certain investors, dated as of October 24, 2006, as amended from
time to time (the “Stockholder Agreement”) and in the and Registration Rights
and Coordination Agreement referred to therein (the “Registration Rights and
Coordination Agreement”). This Option and any securities issued upon exercise of
this Option constitute an Option and Shares, respectively, as defined in the
Stockholder Agreement.
WEST CORPORATION
STOCK OPTION
CERTIFICATE
     This stock option agreement (the “Agreement”) is hereby entered into
between West Corporation, a Delaware corporation (the “Company”), and the
Optionee pursuant to the Company’s 2006 Executive Incentive Plan, as amended
from time to time (the “Plan”). For the purpose of this Agreement, the “Grant
Date” shall mean ___, 2006.

1.   Grant of Option. This Agreement evidences the grant by the Company on the
Grant Date to the Optionee of an option to purchase, in whole or in part, on the
terms provided herein and in the Plan, [ ] shares of Class A Common Stock of the
Company, par value $.001 per share (the “Shares”), at $[ ] per share (the
“Option”).       The Option evidenced by this certificate is not intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code (the “Code”).   2.   Vesting. During the Optionee’s Employment, the Option
will vest and become exercisable with respect to 20% of the Shares subject to
the Option on each of the first through fifth anniversaries of the Grant Date.  
3.   Exercise of Option. Each election to exercise this Option shall be subject
to the terms and conditions of the Plan and shall be in writing, signed by the
Optionee or by his or her executor or administrator or by the Person or Persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan. The latest date
on which this Option may be exercised (the “Final Exercise Date”) is the date
which is the tenth (10th) anniversary of the Grant Date, subject to earlier
termination in accordance with the terms and provisions of the Plan and this
Agreement.   4.   Effect of Certain Transactions. In the event of a Corporate
Transaction (as defined in the Plan) or a Change of Control (as defined in the
Plan), the terms of Article 7 of the Plan shall control.

 



--------------------------------------------------------------------------------



 



5.   Representations and Warranties of Optionee.       Optionee represents and
warrants that:

  (a)   Authorization. Optionee has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform Optionee’s obligations
hereunder. This Agreement has been duly executed and delivered by Optionee and
is the legal, valid, and binding obligation of Optionee enforceable against
Optionee in accordance with the terms hereof.     (b)   No Conflicts. The
execution, delivery, and performance by Optionee of this Agreement and the
consummation by Optionee of the transactions contemplated hereby will not, with
or without the giving of notice or lapse of time, or both (i) violate any
provision of law, statute, rule or regulation to which Optionee is subject, (ii)
violate any order, judgment or decree applicable to Optionee, or (iii) conflict
with, or result in a breach of default under, any term or condition of any
agreement or other instrument to which Optionee is a party or by which Optionee
is bound.     (c)   No Other Agreements. Except as provided by this Agreement,
the Stockholder Agreement, the Registration Rights and Coordination Agreement
and the Plan, Optionee is not a party to or subject to any agreement or
arrangement with respect to the voting or transfer of this Option or the shares
of common stock issued upon exercise hereof.     (d)   Thorough Review, etc.
Optionee has thoroughly reviewed the Plan, this Agreement, the Stockholders
Agreement and the Registration Rights and Coordination Agreement in their
entirety. Optionee has had an opportunity to obtain the advice of counsel (other
than counsel to the Company or its Affiliates) prior to executing this
Agreement, and fully understands all provisions of the Plan and this Agreement.

6.   Other Agreements. Optionee acknowledges and agrees that the shares received
upon exercise of this Option shall be subject to the Stockholders Agreement and
to the Registration Rights and Coordination Agreement and the transfer and other
restrictions, rights, and obligations set forth in those agreements. By
executing this Agreement, Optionee hereby becomes a party to and bound by the
Stockholders Agreement and the Registration Rights and Coordination Agreement as
a [Manager] (as such term is defined in those agreements), without any further
action on the part of Optionee, the Company or any other Person.   7.   Legends.
Certificates evidencing any shares issued upon exercise of the Option granted
hereby may bear the following legends, in addition to any legends which may be
required by the Stockholders Agreement or by the Registration Rights and
Coordination Agreement:       “The securities represented by this certificate
were issued in a private placement, without registration under the Securities
Act of 1933, as amended (the “Act”), and may not be

-2-



--------------------------------------------------------------------------------



 



    sold, assigned, pledged, or otherwise transferred in the absence of an
effective registration under the Act covering the transfer or an opinion of
counsel, satisfactory to the issuer, that registration under the Act is not
required.”   8.   Withholding. No shares will be transferred pursuant to the
exercise of this Option unless and until the Person exercising this Option shall
have remitted to the Company an amount sufficient to satisfy any federal, state,
or local withholding tax requirements, or shall have made other arrangements
satisfactory to the Company with respect to such taxes.   9.  
Nontransferability of Option. This Option is not transferable by the Optionee
other than by will or the applicable laws of descent and distribution, and is
exercisable during the Optionee’s lifetime only by the Optionee. Subject to the
Stockholders Agreement, this Option shall be transferable to the extent
permitted by Rule 701 under the Securities Act of 1933, as amended.   10.  
Status Change. Upon the termination of the Optionee’s Employment, this Option
shall continue or terminate, as and to the extent provided in the Plan.   11.  
Effect on Employment. Neither the grant of this Option, nor the issuance of
shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Optionee at any time,
or affect any right of such Optionee to terminate his or her Employment at any
time.   12.   Indemnity. Optionee hereby indemnifies and agrees to hold the
Company harmless from and against all losses, damages, liabilities and expenses
(including without limitation reasonable attorneys fees and charges) resulting
from any breach of any representation, warranty, or agreement of Optionee in
this Agreement or any misrepresentation of Optionee in this Agreement.   13.  
Provisions of the Plan. This Option is subject in its entirety to the provisions
of the Plan, which are incorporated herein by reference. A copy of the Plan as
in effect on the date of the grant of this Option has been furnished to the
Optionee. By exercising all or any part of this Option, the Optionee agrees to
be bound by the terms of the Plan and this Option. In the event of any conflict
between the terms of this Option and the Plan, the terms of this Option shall
control.   14.   Definitions. The initially capitalized terms Optionee and Grant
Date shall have the meanings set forth on the first page of this Agreement;
initially capitalized terms not otherwise defined herein shall have the meaning
provided in the Plan and the Stockholders Agreement, and, as used herein, the
following terms shall have the meanings set forth below:

     “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.

-3-



--------------------------------------------------------------------------------



 



     “Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.

15.   General. For purposes of this Option and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Optionee and any transferee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Option to be executed under
its corporate seal by its duly authorized officer. This Option shall take effect
as a sealed instrument.

            WEST CORPORATION
      By:             Name:           Title:        

Dated:
Acknowledged and Agreed
                                                            

 